     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 1 of 24


 1   Kristofer D. Leavitt, ESQ
     LEAVITT LEGAL GROUP, P.C.
 2   Nevada Bar No 13173
     612 S. 10th Street
 3   Las Vegas, Nevada 89101
     (702) 423-7208
 4   kleavitt@leavittlegalgroup.com

 5   Attorney for Plaintiff Jan Sheinfeld

 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
      JAN SHEINFELD, an individual                     Case No.: 2:18-cv-02083-JAD-GWF
 9
                         Plaintiff,
10                                                       OPPOSITION TO MOTION TO STAY
      vs.
11                                                          LITIGATION AND COMPEL
      BMW FINANCIAL SERVICES NA, LLC, a                     ARBITRATION [ECF No. 4]
12    foreign limited liability corporation; BMW OF
      NORTH AMERICA, LLC, a foreign limited
13    liability corporation; JRJ INVESTMENTS,
14    INC.d/b/a BMW OF LAS VEGAS, a Nevada
      limited liability corporation; DOES 1 through        ORAL ARGUMENT REQUESTED
15    20, inclusive; and ROE CORPORATIONS 1
      through 20, inclusive;
16

17                     Defendants.
18

19          COMES NOW Plaintiff JAN SHEINFELD (“Mr. Sheinfeld”), by and through his

20   counsel of record, Kristofer D. Leavitt, Esq. of LEAVITT LEGAL GROUP, P.C., and hereby

21   responds to Defendants BMW Financial Services NA, LLC (“BMW FS”) and BMW of North
22   America, LLC’s (“BMW NA”) (collectively as “BMW”) Motion to Stay Action and Compel
23
     Arbitration [ECF No. 4] (the “Motion”) and Defendant JRJ Investments, Inc. d/b/a BMW of Las
24
     Vegas’ (“JRJ”) Defendant JRJ Investments, Inc. d/b/a BMW of Las Vegas’s Joiner to
25
     Defendants’ Motion to Stay Action and Compel Arbitration [ECF No. 5] (the “Joinder”). 1
26

27   1
            The Joinder does not raise any issues or offer any arguments different than the issues and
28   arguments in the Motion. As such, Mr. Sheinfeld will focus his response on the Motion.


                                               Page 1 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 2 of 24


 1          The instant Opposition is made and based upon the attached Memorandum of Points and

 2   Authorities, the Declaration of Mr. Jan Sheinfeld (the Sheinfeld Declaration) attached hereto as
 3
     Exhibit 1, the papers and pleadings on file in this action, and any oral argument the Court may
 4
     allow at any hearing on the Motion and Joinder.
 5
            DATED this 16th day of November, 2018.
 6
                                  LEAVITT LEGAL GROUP, P.C.
 7

 8

 9                         By:    ___________________________________________
                                  Kristofer D. Leavitt, Esq. (13173)
10                                612 S. 10th Street
                                  Las Vegas, Nevada 89101
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               Page 2 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 3 of 24


 1            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
           OPPOSITION TO MOTION TO STAY ACTION AND COMPEL ARBITRATION
 2
     I.      INTRODUCTION
 3

 4           BMW rightly concedes that Plaintiff’s claims are “a warranty action” concerning the

 5   vehicle at issue, a 2017 BMW 5-Series (the “Vehicle”). Motion, (ECF No. 4, 3:5-6). In other
 6   words, BMW acknowledges Mr. Sheinfeld’s complaint seeks to rescind a lease agreement he
 7
     entered into with BMW and return the Vehicle to BMW due to the Vehicle’s failure to comply
 8
     with the terms of the express and implied warranties provided by BMW and JRJ. See, Complaint
 9
     (ECF No. 1, Ex. A). Because Mr. Sheinfeld’s claims revolve around BMW and JRJ’s failure to
10

11   provide a vehicle that comports with its written and implied warranties, they fall squarely within

12   the Moss-Magnusson Warranty Act (the “Act”).

13           As Mr. Sheinfeld’s claims fall under the Act, they are not subject to binding arbitration
14   clauses as a matter of law. Rather, claims under the Act can only be subject to informal dispute
15
     settlement procedures set up by manufacturers, see 15 U.S.C. § 2310(a), before proceeding to
16
     litigation, see id. at § 2310(d). Importantly, the decisions rendered in this informal dispute
17
     settlement procedure “shall not be legally binding on any person.” 16 C.F.R. § 703.5(j)
18

19   (emphasis added).    Thus, even if Mr. Sheinfeld did “express[ly] and broad[ly] consent to

20   arbitrate any and all disputes with the Defendants” as BMW claims, see Motion (ECF No. 4,

21   3:11-12), the arbitration agreement is simply unenforceable as to the claims brought by Mr.
22
     Sheinfeld.
23
     II.     LEGAL ANALYSIS AND ARGUMENTS
24
             A.     Mr. Sheinfeld’s Claims Fall Within the Scope of the Act Because he is a
25                  Consumer Who Purchased a Consumer Product That is Not Conforming to
                    its Written and Implied Warranties
26

27           Mr. Sheinfeld’s claims in the Complaint fall within the scope of the Act because he is a

28   consumer who has been damaged by his warrantors’ and supplier’s failure to provide a consumer

                                                Page 3 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 4 of 24


 1   product that comports with the applicable written and implied warranties. The Act provides

 2   sweeping, comprehensive relief for any “consumer who is damaged by the failure of a supplier,
 3
     warrantor, or service contractor to comply with any obligation under [the Act], or under a written
 4
     warranty, implied warranty, or service contract.” 15 U.S.C. § 2310(d)(1).
 5
            A “consumer” under the Act is broadly defined as:
 6
            a buyer (other than for purposes of resale) of any consumer product any person to
 7
            whom such product is transferred during the duration of an implied or written
 8          warranty (or service contract) applicable to the product, and any other person who
            is entitled by the terms of such warranty (or service contract) or under applicable
 9          State law to enforce against the warrantor (or service contractor) the obligations
            of the warranty (or service contract).
10

11   Id. at § 2301(3). This definition can be broken down into four categories: (1) any person who

12   purchases a consumer product for a purpose other than the resale of the purchased product; (2)

13   any person who is transferred a consumer product during the applicable warranty period of the
14   transferred product; (3) any person who is entitled by the terms of a warranty to enforce the
15
     obligations of the warranty; and (4) any person who is entitled to enforce the obligations of the
16
     warranty under applicable state law. See, id.; see also, In re MyFord Touch Consumer Litig., 46
17
     F. Supp. 3d 936, 986 (N.D. Cal. 2014). As will be discussed in greater detail below, Mr.
18

19   Sheinfeld qualifies as a consumer under the second, third, and fourth categories identified

20   above. 2

21          1.      Mr. Sheinfeld Qualifies as a Consumer Under the Second Category Because He is
                    a Consumer Who Was Transferred the Vehicle, Which is a Consumer Product,
22
                    During the Applicable Warranty Period
23
            Mr. Sheinfeld’s claims in this action fall within the scope of the Act because he qualifies
24
     as a consumer under the second category identified above. To qualify for protection under this
25
     second category, a plaintiff must meet three requirements: (1) the plaintiff must be a consumer;
26

27
     2
            Mr. Sheinfeld concedes he is not a category one consumer as he did not purchase the Vehicle.
28

                                                 Page 4 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 5 of 24


 1   (2) the plaintiff-consumer must acquire a consumer product; and (3) the consumer product

 2   acquired must be covered by an applicable written or implied warranty. Because the question of
 3
     whether Mr. Sheinfeld is a consumer relies heavily on whether the Vehicle was a consumer
 4
     product and whether the Vehicle was covered by a valid warranty, Mr. Sheinfeld will address the
 5
     last two elements prior to addressing the first.
 6
                    i.      Mr. Sheinfeld is a Consumer Because the Vehicle is a Consumer Product
 7

 8          Mr. Sheinfeld qualifies as a consumer because the Vehicle is, without question, a

 9   consumer product. The Act defines a “consumer product” in expansive terms as “any tangible
10   personal property which is distributed in commerce and which is normally used for personal,
11
     family, or household purposes.” 15 U.S.C. § 2301(1). Importantly, the determinative test for
12
     whether an item is a consumer product has nothing whatsoever to do with its intended use in a
13
     specific instance, but, rather, whether the product is usually and normally used for personal,
14

15   family, or household purposes. See Cat Aircraft Leasing, Inc. v. Cessna Aircraft Co., 1990 U.S.

16   Dist. LEXIS 14720 (D Kan Oct. 3, 1990) (holding that a Cessna Citation SII jet was not a

17   consumer product because, despite its personal use, it was not a product normally utilized for
18
     personal use); see also Ruelas v. Freightliner, LLC, 2008 U.S. Dist. LEXIS 15135 (ED Cal Feb.
19
     27, 2008) (holding that a tractor trailer was not a consumer product because, despite its personal
20
     use, it was normally and typically used for commercial purposes).
21
            In other words, “a product is a ‘consumer product’ if the use of that type of product [for
22

23   personal, family, or household use] is not uncommon.” 16 C.F.R. § 700.1(a). Moreover, “[t]he

24   percentage of sales or the use to which a product is put by any individual buyer is not

25   determinative” and “products such as automobiles and typewriters which are used for both
26
     personal and commercial purposes come within the definition of consumer product.” Id.
27
     (emphasis added). Finally, “[w]here it is unclear whether a particular product is covered under
28

                                                  Page 5 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 6 of 24


 1   the definition of consumer product, any ambiguity will be resolved in favor of coverage.” Id.

 2          Thus, it is clear from the Act, and supporting regulations, an automobile, such as the
 3
     Vehicle, is a consumer product because it is normally and usually utilized for personal, family,
 4
     and household needs. While Plaintiff would concede BMW probably has corporate programs for
 5
     fleet vehicles and markets its vehicles to businesses, the vast majority of BMWs, especially a
 6
     sedan like the 5-series, are almost certainly used for personal, family, or household use.
 7

 8   Moreover, it is highly likely even the vast majority of the vehicles sold or leased by BMW as

 9   part of a fleet program are provided to executives, officers, and other employees of the
10   businesses for their personal use. If, after looking at the normal use of the Vehicle, the Court
11
     cannot convincingly conclude the Vehicle is not a consumer product, the statutory presumption
12
     in favor of including the Vehicle as a consumer good should certainly carry the day. See id.
13
            Much like the Cessna Citation SII in Cat Aircraft and the tractor trailer in Ruelas, the use
14

15   to which the item is put in a specific set of circumstances is of little or no consequence and the

16   analysis, instead, focuses on what the product is usually and typically used for. This means the

17   apparent mistake of checking the box for “Business, Commercial, and Agricultural Purposes” in
18   the Lease is meaningless, see (ECF No. 4-2, ¶ 4), and certainly is not cause to “seriously
19
     question” the validity of Mr. Sheinfeld’s claim as BMW does in the Motion, see Motion, (ECF
20
     No. 4, 6:1 n.2). Even if the Court were to examine how Mr. Sheinfeld used the Vehicle, which it
21
     should not, Mr. Sheinfeld would still qualify as a consumer because he used the Vehicle almost
22

23   exclusively for personal, household, and family uses.

24                  ii.    Mr. Sheinfeld is a Consumer Because he Acquired the Vehicle During the
                           Applicable Written and Implied Warranty Periods
25
            Mr. Sheinfeld is a consumer because the Vehicle was also acquired during the applicable
26

27   written and implied warranty periods. As noted on the Lease, Mr. Sheinfeld took possession of

28   the Vehicle on April 4, 2017 when the Vehicle had 103 miles on the odometer. (ECF No. 4-2).

                                                Page 6 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 7 of 24


 1   According to the terms of BMW’s New Vehicle Limited Warranty (the “Written Warranty”),

 2   BMW provides several warranties including a “New Vehicle Warranty” that lasts for “48 months
 3
     or 50,000 miles, whichever occurs first.” Exhibit 2. pg. 2. 3 BMW’s “New Vehicle Warranty”
 4
     protects “against defects in materials or workmanship to the first retail purchaser, and each
 5
     subsequent purchaser.” Id. Additionally, BMW also states any implied warranties, such as the
 6
     warranty of merchantability or warranty of fitness for a particular purpose, remain in effect for at
 7

 8   least as long as its express warranties. Id. at pg. 3. As the Vehicle is less than two years old and

 9   has yet to reach 50,000 miles, see Sheinfeld Decl. ¶ 2, the Vehicle is unquestionably still within
10   the warranty period, thus bringing Mr. Sheinfeld’s claims within the scope of the Act.
11
                     iii.   Mr. Sheinfeld is a Consumer Because the Vehicle is Protected Under
12                          Written and Implied Warranties

13          Mr. Sheinfeld is a consumer because when he leased the Vehicle, and at all times
14   thereafter, it was covered by written and implied warranties. The Act defines a written warranty
15
     as “any written affirmation of fact or written promise made in connection with the sale of a
16
     consumer product by a supplier to a buyer … which written affirmation, promise, or undertaking
17
     becomes part of the basis of the bargain between a supplier and a buyer for purposes other than
18

19   resale of such product.” 15 U.S.C. § 2301(6). The Act defines an implied warranty as “an

20   implied warranty arising under State law … in connection with the sale by a supplier of a

21   consumer product.” Id. at § 2301(7). Fur purposes of the Act, a supplier is “any person engaged
22
     in the business of making a consumer product directly or indirectly available to consumers.” Id.
23
     at § 2301(4).
24
            While the written and implied warranty both require a sale, lessees are included under the
25
     Act when a lessor purchases an automobile from a third-party, usually a manufacturer, and leases
26

27

28   3
            BMW’s warranty can also be found online at:

                                                 Page 7 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 8 of 24


 1   the automobile to a consumer. See Dekelaita v. Nissan Motor Corp., 343 Ill. App. 3d 801, 799

 2   N.E.2d 367, 373-74, 278 Ill. Dec. 649 (Ill. Ct. App. 2003) (stating that, “[w]here, as here, there
 3
     was a sale — between the dealer and the lessor — it suffices to say that there was a written
 4
     warranty issued in connection with the sale”); Mago v. Mercedes-Benz, U.S.A., Inc., 213 Ariz.
 5
     404, 142 P.3d 712, 717-18 (Ariz. Ct. App. 2006) (“decid[ing] that a qualifying sale must occur
 6
     something within the sequence of events that ultimately places the consumer product with the
 7

 8   consumer[;] [plaintiff] produced evidence that the sale from Dealer to Lessor led to his lease

 9   [and,] [c]onsequently, [plaintiff] is not precluded from seeking relief under the [MMWA] merely
10   because he was not the buyer in the qualifying sale”).
11
            Leases are included under the Act because “a lessor purchases the vehicle not for resale,
12
     but to lease it to the lessee.” MyFord Touch, 46 F. Supp. 3d at 987 (citing Mago, 142 P.3d at
13
     718 (“decid[ing] that a vehicle lessor can qualify as a buyer ‘for purposes other than resale’
14

15   because ‘the plain language of § 2301(6) does not require that a buyer purchase the consumer

16   product without a future intent to resell the product [-] [r]ather, § 2301(6) requires only that the

17   buyer have purposes for purchasing the product other than resale’”). In other words, “in a typical
18   car lease, the warranty claimed by Plaintiffs … can be said to have been ‘issued in connection
19
     with’ the ‘sale’ between dealer and the lessor (e.g., the finance company).” In re MyFord Touch,
20
     46 F. Supp. 3d at 987.
21
            Here, Mr. Sheinfeld believes, and believes he can prove, BMW sold the Vehicle to JRJ so
22

23   JRJ would be able to lease the Vehicle to an end customer. Mr. Sheinfeld also believes, and

24   believes he can prove, as part of that transaction, BMW ensured JRJ the Vehicle would be

25   covered by BMW’s usual warranties, and any implied warranties, when the Vehicle was
26
     subsequently leased to an end customer. See Complaint (ECF No. 1, Ex. A, ¶ 16) (affirming the
27

28   https://www.bmwusa.com/content/dam/bmwusa/warranty-

                                                 Page 8 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 9 of 24


 1   Vehicle will be covered by BMW’s standard new vehicle warranty). Following the sale, JRJ

 2   leased the Vehicle to Mr. Sheinfeld and BMW’s warranties became of basis of the bargain
 3
     between JRJ and Mr. Sheinfeld.        Because BMW’s warranty was an integral part of Mr.
 4
     Sheinfeld’s decision, he should be able to seek protection under the warranty BMW made in
 5
     connection with the sale to JRJ.
 6
            2.      Mr. Sheinfeld is a Consumer Because he is Entitled to Enforce the Obligations of
 7
                    the Warranty Under Applicable Nevada Law
 8
            Mr. Sheinfeld qualifies as a consumer under the fourth category identified above, because
 9
     he is entitled to protection under Nevada law. Under Nev. Rev. Stat. 104 “a warranty that the
10

11   goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with

12   respect to goods of that kind.”      Nev. Rev. Stat. 104.2314(1).      Stated differently, “unless

13   excluded, or modified, a warranty of merchantability is implied in a contract if the seller is a
14   merchant with respect to the goods in question.” Scaffidi v. United Nissan, 425 F. Supp. 2d 1172,
15
     1185-86 (D. Nev. 2005) (quoting Mohasco Indus., Inc. v. Anderson Halverson Corp., 90 Nev.
16
     114, 520 P.2d 234, 235-36 (Nev. 1974)) (internal quotation marks omitted).
17
            For goods to be merchantable, they must meet the following standards:
18

19          (a) Pass without objection in the trade under the contract description; and
            (b) In the case of fungible goods, are of fair average quality within the
20          description; and
            (c) Are fit for the ordinary purposes for which such goods are used; and
21          (d) Run, within the variations permitted by the agreement, of even kind, quality
            and quantity within each unit and among all units involved; and
22
            (e) Are adequately contained, packaged and labeled as the agreement may require;
23          and
            (f) Conform to the promises or affirmations of fact made on the container or label
24          if any.

25   Nev. Rev. Stat. 104.2314(2).
26
            Importantly, the implied warranty of merchantability from a sales contract between a
27

28   books/2017/2407709%20BMW%2017MY%203_5_7%20Series%20-%20Warranty.pdf

                                                 Page 9 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 10 of 24


 1    supplier to the lessor, extends to protect a third-party lessee. See Nev. Rev. Stat. 104A.2209

 2    (“The benefit of the supplier’s promises to the lessor under the supply contract and of all
 3
      warranties, whether express or implied, including those of any third party provided in connection
 4
      with or as part of the supply contract, extends to the lessee”); see also Vacation Vill. v. Hitachi
 5
      Am., 111 Nev. 1218, 1220, 901 P.2d 706, 706 (1995) (“by statute, the implied warranty of
 6
      merchantability does apply to a lease in Nevada”).
 7

 8           Here, Mr. Sheinfeld believes, and believes he can prove, there was a sale of the Vehicle

 9    from BMW to JRJ. As part of this sale, Mr. Sheinfeld believes, and believes he can prove,
10    BMW affirmed the various written and implied warranties BMW was required to comply with
11
      would also protect JRJ. Mr. Sheinfeld, who is leasing the Vehicle from JRJ, should be allowed
12
      to take refuge under the warranties made to JRJ, who is still the owner of the Vehicle and
13
      protected by the warranties made by BMW. See MyFord Touch, 46 F. Supp. 3d at 988 (“a
14

15    written or implied warranty under the [Act] simply requires a connection with a sale, and a sale

16    can be one between the supplier and a lessor”). Even if Mr. Sheinfeld is incorrect on the specific

17    facts of this case, Nev. Rev. Stat 104A.2209 unambiguously states the warranty of
18    merchantability present in the transaction between BMW and JRJ extends to protect Mr.
19
      Sheinfeld, the third-party lessee. Because Mr. Sheinfeld is entitled to protection under Nevada
20
      law, he qualifies as a consumer under the Act.
21
             3.      Mr. Sheinfeld is a Consumer Because he is Entitled to Enforce the Obligations of
22
                     the Warranty by the Plain Terms of the Warranty
23
             Finally, Mr. Sheinfeld is qualified as a consumer under the Act because he is entitled to
24
      enforce the obligations of BMW’s various warranties. In the Lease, BMW and JRJ affirm that
25
      “[i]f the Vehicle is new, the Vehicle is subject to the standard manufacturer’s new vehicle
26

27    warranty.” See Complaint (ECF No. 1, Ex. A, ¶ 16). Because the Vehicle only had 103 miles on

28    it at the time of the lease, see id., it certainly qualifies as a new vehicle. BMW’s New Vehicle

                                                 Page 10 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 11 of 24


 1    Warranty protects the Vehicle for four (4) years and 50,000 miles, and the Vehicle has not

 2    surpassed either of those milestones. See id.; see also Sheinfeld Decl. ¶ 2. As a result, the
 3
      Vehicle is entitled to the protections of BMW’s expansive “New Vehicle Warranty.” See Ex. 2,
 4
      pgs. 2-3. Because Mr. Sheinfeld is covered by BMW’s New Vehicle Warranty, he is a consumer
 5
      under the Act and his claims fall within the scope of the Act.
 6
             B.      The Court Should Defer to the Federal Trade Commission’s Interpretation
 7
                     of the Act and Agree That Claims Under the Act Are Not Subject to Binding
 8                   Arbitration Clauses

 9           The Acts creates an exceptionally simple two-step-dispute-resolution system. The first
10    step is for informal dispute resolution, see 15 U.S.C. § 2310(a), followed by litigation in the
11
      event informal dispute resolution is unsuccessful, see id. at § 2310(d). In 1975, when the Act
12
      was passed, the entity responsible for administering the Act, the Federal Trade Commission
13
      (“FTC”), determined decisions in the informal dispute resolution process “shall not be legally
14

15    binding on any person,” 16 C.F.R. § 703.5(j), and prohibited warrantors from including binding

16    arbitration agreements for claims under the Act. See 40 Fed. Reg. 60167, 60210 (Dec. 31, 1975)

17    (explaining the rationale for why binding arbitration is prohibited under the Act). Approximately
18    25 years later, the FTC reaffirmed its previous interpretation and confirmed the Act “will
19
      continue to prohibit warrantors from including binding arbitration clauses in their contracts with
20
      consumers that would require consumers to submit warranty disputes to binding arbitration.” 64
21
      Fed. Reg. 19708-09 (April 22, 1999).
22

23           The FTC’s interpretation of the Act, which precludes binding arbitration of claims

24    brought under the Act addresses a question not specifically addressed by Congress and the

25    interpretation is perfectly reasonable. Because the FTC’s interpretation meets both of these
26
      requirements, the interpretation is entitled to deference from the Court under Chevron. If the
27
      Court defers to the FTC’s interpretation, the Motion must be denied.
28

                                                 Page 11 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 12 of 24


 1                   1.      The FTC Has Determined the Act’s Two-Part-Dispute-Resolution System
                             Precludes Mandatory, Binding Arbitration of Claims Brought Under the
 2                           Act
 3
             When Congress passed the Act, it declared that one of its purposes was to “improve the
 4
      adequacy of information available to consumers, prevent deception, and improve competition in
 5
      the marketing of consumer products” by allowing manufacturers to “warrant[] a consumer
 6
      product to a consumer by means of a written warranty.” 15 U.S.C. § 2302(a). Although
 7

 8    manufacturers are not required to provide warranties, when they do provide warranties the Act

 9    “imposes specific duties and liabilities” on those who do. 16 C.F.R. § 700.3(a).
10           When passing the Act, Congress also expressly “declare[d] it to be [Congress’] policy to
11
      encourage warrantors to establish procedures whereby consumer disputes are fairly and
12
      expeditiously settled through informal dispute settlement mechanisms.” 15 U.S.C. § 2310(a)(1).
13
      To that end, Congress tasked the FTC with establishing “rules setting forth minimum
14

15    requirements for any informal dispute settlement procedure which is incorporated into the terms

16    of a written warranty to which any provision of [the Act] applies.” Id. at § 2310(a)(2). Pursuant

17    to this congressional delegation of rulemaking authority, the FTC has established detailed
18    regulations governing the “mechanisms” that warrantors can require customers to utilize prior to
19
      “exercising rights or seeking remedies created by [the Act].” 16 C.F.R. § 703.2(b)(3). This
20
      mechanism is described in 15 U.S.C. § 2310(a), and is clearly contemplated as a precursor, rather
21
      than an alternative to, litigation. See 16 C.F.R. § 703.5(g) (stating that a decision reached in the
22

23    informal dispute resolution process is admissible in subsequent litigation).

24           When the FTC set forth the rules governing the informal dispute mechanism

25    contemplated under the Act, it explicitly stated that decisions reached under the informal
26
      resolution mechanism “shall not be legally binding on any person.” 16 C.F.R. § 703.5(j). In
27
      fact, the FTC received various public comments dealing with the specific issue of whether
28

                                                 Page 12 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 13 of 24


 1    warrantors could include binding arbitration agreements in their warranties and the FTC rejected

 2    those suggestions when it explained:
 3
             The [Act] does not allow [binding arbitration agreements] for two reasons. First,
 4           as the Staff Report indicates, Congressional intent was that decisions of [the
             informal dispute resolution mechanism are] not be legally binding. Second, even
 5           if binding Mechanisms were contemplated by … the Act, the Commission is not
             prepared, at this point in time, to develop guidelines for a system in which
 6           consumers would commit themselves, at the time of product purchase, to resolve
             any difficulties in a binding, but non-judicial, proceeding. The Commission is not
 7
             now convinced that any guidelines which it set out could ensure sufficient
 8           protection for consumers.

 9    40 Fed. Reg. 60167, 60210 (Dec. 31, 1975).
10           Approximately 25 years after the Act was passed and the FTC set forth its initial
11
      regulations, the FTC reaffirmed its position that claims under the Act were not subject to binding
12
      arbitration agreements. The FTC unambiguous affirmed “[16 C.F.R. § 703.5(j)] will continue to
13
      prohibit warrantors from including binding arbitration clauses in their contracts with consumers
14

15    that would require consumers to submit warranty disputes to binding arbitration.” 64 Fed. Reg.

16    19708-09 (April 22, 1999). The FTC went on to state that “reference within the written warranty

17    to any binding, non-judicial remedy is prohibited” by the Act and the FTC’s regulations. Id.
18    Because of this position, the FTC “determined not to amend [16 C.F.R.] § 703.5(j) to allow for
19
      binding arbitration.” Id.
20
                     2.      The FTC’s Interpretation of the Act, Precluding Binding Arbitration, is
21                           Entitled to Judicial Deference Under Chevron
22
             The U.S. Supreme Court has held:
23
             When a court reviews an agency's construction of the statute which it administers,
24           it is confronted with two questions. First, always, is the question whether
             Congress has directly spoken to the precise question at issue. If the intent of
25           Congress is clear, that is the end of the matter; for the court, as well as the agency,
             must give effect to the unambiguously expressed intent of Congress. If, however,
26
             the court determines Congress has not directly addressed the precise question at
27           issue, the court does not simply impose its own construction on the statute, as
             would be necessary in the absence of an administrative interpretation. Rather, if
28           the statute is silent or ambiguous with respect to the specific issue, the question

                                                 Page 13 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 14 of 24


 1           for the court is whether the agency's answer is based on a permissible construction
             of the statute.
 2
      Chevron U.S.A. Inc. v. NRDC, 467 U.S. 837, 842-43, 104 S. Ct. 2778, 81 L. Ed. 2d 694 (1984)
 3

 4    (footnotes omitted).

 5           Thus, the Court is required to defer to the FTC’s interpretation of the Act unless (1)
 6    Congress has spoken on the precise issue and (2) the FTC’s interpretation in unreasonable. Since
 7
      Congress has not spoken on this specific issue and the FTC’s interpretation is not unreasonable,
 8
      the Court should defer to the FTC’s interpretation of the Act and deny BMW’s request to compel
 9
      Mr. Sheinfeld to participate in binding arbitration under the Federal Arbitration Act (“FAA”).
10

11                           i.     Congress Has Not Addressed the Specific Question of Whether the
                                    Act Prohibits Binding Arbitration
12
             When analyzing whether Congress has addressed a specific issue, courts often resort to
13
      examining the text, legislative history, and purpose of a statute in an effort to ascertain
14

15    Congressional intent. See Shearson/American Express, Inc. v. McMahon, 482 U.S. 220, 227,

16    107 S. Ct. 2332, 96 L. Ed. 2d 185 (1987). The text and legislative history of the Act are

17    inconclusive when it comes to Congressional intent under the Act, however, the purpose of the
18    Act, and its informal dispute resolution mechanism, indicate Congress did intent to prohibit
19
      binding arbitration.
20
                                    a.     The Text and Legislative History of the Act Does Not
21                                         Demonstrate Congressional Intent to Prohibit Binding
                                           Arbitration of Claims Under the Act
22

23           There is nothing in the text of the Act that prohibits binding arbitration of claims under

24    the FAA. In fact, the only provision in the text of the Act discussing consumer remedies is §

25    2310, which is aptly titled “Remedies in Consumer Disputes.” 15 U.S.C. § 2310. This section is
26
      silent on whether Congress intended the Act to prohibit binding arbitration of claims pursuable
27
      under the Act. See id. Similarly, Plaintiff can find nothing in the legislative history that
28

                                                Page 14 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 15 of 24


 1    confirms or denies whether Congress addressed this specific issue. As a result, the first two

 2    prongs of the McMahon test are inconclusive.
 3
                                    b.      The Purpose of the Act Does Demonstrate Congressional
 4                                          Intent to Prohibit Binding Arbitration of Claims Under the
                                            Act
 5
             The purpose of the Act, however, does evidence an intent from Congress to prohibit
 6
      binding arbitration of Act claims. The first indication Congress intended the Act to preclude
 7

 8    binding arbitration is that the Act was enacted after the FAA. If the FAA offered a sufficient

 9    mechanism for warrantors and consumers to resolve disputes under the Act, there would be no
10    need to Congress to “encourage warrantors to establish procedures whereby consumer disputes
11
      are fairly and expeditiously settled through informal dispute settlement mechanisms.” Id. at §
12
      2310(a)(1). Stated differently, if the FAA’s mandate to enforce arbitration agreements provided
13
      a sufficient, or even a desirable, avenue for dispute resolution of claims under the Act, there was
14

15    no need for Congress to create a new resolution mechanism, task the FTC with creating the

16    minimum requirements for the resolution mechanism, and charge the FTC with continually

17    reviewing warrantor’s compliance with the established minimum requirements of the resolution
18
      mechanism.
19
             The second indication Congress intended the Act to preclude binding arbitration is that
20
      arbitration has become an increasingly formal process that often requires in-depth discovery,
21
      extensive motion practice, and the assistance of legal counsel.        See, e.g., Edward Brunet,
22

23    Replacing Folklore Arbitration with a Contract Model of Arbitration, 74 Tul. L. Rev. 39, 42-47

24    (1990) (describing the shift from the “folklore arbitrations” that were common in the early part

25    of the twentieth century, wherein “informal procedures dominated,” there was “little or no
26
      discovery” and “evidence rules were inapplicable” to modern arbitrations which “resemble
27
      litigation” in the sense that there can be “routine discovery, motion practice, application of
28

                                                 Page 15 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 16 of 24


 1    substantive legal rules, [and] written discursive awards with findings of fact and conclusions of

 2    law”); G. Richard Shell, ERISA and Other Federal Employment Statutes: When is Commercial
 3
      Arbitration an “Adequate Substitute” for the Courts?, 68 Tex. L. Rev. 509, 534 (1990)
 4
      (“Historically, commercial and labor arbitration have shared a basically informal approach to the
 5
      actual fact-finding and adjudication process. . . . In response to recent Supreme Court decisions
 6
      encouraging the use of commercial arbitration, however, and as part of a general effort to ensure
 7

 8    that arbitration procedures adequately protect substantive rights, commercial arbitration

 9    institutions have begun to reform their procedures and have added considerable formality to their
10    proceedings.”) Because of the increasingly formal nature of arbitration it is no longer, if it ever
11
      was, an “informal” process where a consumer and warrantor can easily resolve a dispute. The
12
      change of arbitration into a formal dispute resolution process demonstrates binding arbitration is
13
      not in line with the spirit, or the letter, of the Act.
14

15             The third, and final, indication that Congress intended the Act to preclude binding

16    arbitration is that if warrantors can simply include a binding arbitration agreement as a standard

17    term in their contract—an extraordinarily common practice—it would completely eliminate the
18    informal dispute resolution mechanism contemplated under the Act. As is obvious from the face
19
      of the Lease, BMW includes the arbitration clause it is attempting to enforce against Mr.
20
      Sheinfeld as a standard term of its leases. See Complaint (ECF No. 1, Ex. A). 4 This means
21
      virtually every one of BMW’s customers who finance the purchase of a BMW are subject to the
22

23    terms of a binding arbitration agreement. What’s more, this standard term is essentially offered

24    to consumers on a take-it-or-leave-it basis. If a consumer does not agree to BMW’s terms, they

25

26

27    4
              It is highly likely BMW includes the same exact term in its finance contracts, purchase contracts,
      and other contracts it enters into with consumers.
28

                                                     Page 16 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 17 of 24


 1    can take their business elsewhere. 5 This means, in practice and in actual fact, BMW has created

 2    its own mechanism that completely bypasses the Act’s informal dispute resolution mechanism.
 3
      This result, which is the result championed by BMW and JRJ, renders the Act’s informal dispute
 4
      resolution mechanism immaterial, irrelevant, and inconsequential. This is not an outcome the
 5
      Court should condone.
 6
                             ii.     The FTC’s Interpretation of the Act is Reasonable
 7

 8           At the outset, it is critically important to note that Congress has “delegated authority to

 9    the agency generally to make rules carrying the force of law.” United States v. Mead Corp., 533
10    U.S. 218, 121 S. Ct. 2164, 2171, 150 L. Ed. 2d 292 (2001). Because of this, courts are required
11
      to defer to an agency’s interpretation of a statute unless it is unreasonable. Chevron, 467 U.S. at
12
      843. Here, the FTC’s interpretation of the Act is undoubtedly reasonable and it must be followed
13
      by the Court.
14

15           On its face, a reading of the Act that Congress intended to create a two-step-dispute-

16    resolution process is imminently reasonable.        One factor weighing in favor of the FTC’s

17    interpretation is the familiar maxim of statutory construction, expressio unius exclusio alterius
18
      est, meaning expression of one is the exclusion of the other. See Nat'l R.R. Passenger Corp. v.
19
      Nat'l Ass'n of R.R. Passengers, 414 U.S. 453, 458, 38 L. Ed. 2d 646, 94 S. Ct. 690 (1974)
20
      (discussing the “ancient maxim” of “expressio unius est exclusion alterius”). This maxim is a
21
      “product of logic and common sense” standing for the proposition that “when a statute limits a
22

23    thing to be done in a particular mode, it includes a negative of any other mode.” Silvers v. Sony

24    Pictures Entm't, Inc., 402 F.3d 881, 899 (9th Cir. 2005) (quoting Longview Fibre Co. v.

25    Rasmussen, 980 F.2d 1307, 1313 (9th Cir. 1992)) (internal punctuation and citations omitted).
26
      5
             Even if a consumer did take their business elsewhere, it is unlikely to matter because other
27
      automobile manufacturers almost certainly have the same, or a substantially similar, provision in their
      own agreements.
28

                                                  Page 17 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 18 of 24


 1    This ancient maxim based on logic and common sense affirms that Congress’ inclusion of a

 2    separate and distinct informal dispute resolution mechanism indicates Congress intended to
 3
      exclude other dispute resolution mechanisms, such as binding arbitration, from the remedies
 4
      available to consumers and warrantors under the Act. By including non-binding arbitration and
 5
      litigation, Congress implicitly stated binding arbitration was not to be used.
 6
             The FTC’s interpretation is also reasonable from a practical stand point. Creating a
 7

 8    mechanism that, first, allows a warrantor and a consumer to meet for an informal attempt to

 9    resolve their dispute and, second, allows the consumer to pursue any unresolved claims in court
10    with the assistance of counsel is the epitome of reasonableness.                   It requires consumers to
11
      approach warrantors so situations where a product is obviously defective can be quickly and
12
      efficiently resolved. It also allows warrantors the ability to meet with consumers and possibly
13
      dissuade them from pursuing weak claims. Both of these options a still allows cases that are
14

15    close calls to proceed to litigation. This is reasonable almost by definition.

16           The reasonableness of this process is made more apparent when the Court considers the

17    outcome of the alternative. As discussed above, by including binding arbitration agreements as a
18    standard term of its contracts, BMW has created a dispute resolution mechanism that completely
19
      bypasses the informal dispute resolution mechanism of the Act. If § 2310 is read is such a way
20
      so as to permit binding arbitration, it would read itself into extinction. This is simply not
21
      reasonable.
22

23           The FTC’s interpretation of the Act is also reasonable because it is based on legislative

24    materials from when the Act was passed. The FTC’s interpretation of the Act is based on a staff

25    report of the House Interstate and Foreign Commerce Committee's Subcommittee on Commerce
26
      and Finance.     See 40 Fed. Reg. 60167, 60210 (Dec. 31, 1975). 6                    This means the FTC’s
27

28    6
             As far as Plaintiff can tell, this staff report is no longer available to the public.


                                                      Page 18 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 19 of 24


 1    interpretation finds it roots in the legislative materials and reports that preceded, and informed,

 2    passage of the Act. An interpretation based on Congressional proceedings and materials creates
 3
      a strong presumption the FTC’s interpretation is reasonable.
 4
             Another factor supporting the reasonableness of the FTC’s interpretation of the Act is
 5
      that the interpretation was a contemporaneous regulatory interpretation of the Act.             An
 6
      administrative interpretation “has peculiar weight when it involves a contemporaneous
 7

 8    construction of a statute by the [persons] charged with the responsibility of setting its machinery

 9    in motion, of making the parts work efficiently and smoothly while they are yet untried and
10    new.” Zenith Radio Corp. v. United States, 437 U.S. 443, 450, 57 L. Ed. 2d 337, 98 S. Ct. 2441
11
      (1978) (alteration in original) (quoting Norwegian Nitrogen Prods. Co. v. United States, 288
12
      U.S. 294, 315, 77 L. Ed. 796, 53 S. Ct. 350, (1933)) (internal quotation marks omitted). One
13
      reason for this unusual deference to an agency interpretation is “the agency that enforces the
14

15    statute may have had a hand in drafting its provisions” which means the agency “may possess an

16    internal history in the form of documents or ‘handed-down oral tradition’ that casts light on the

17    meaning of a difficult phrase or provision”) Stephen Breyer, Judicial Review of Questions of
18    Law and Policy, 38 Admin. L. Rev. 363, 368 (1986).               Because the FTC rendered its
19
      interpretation in and around the time the Act was passed, it is far more likely to reflect
20
      Congressional intent than the efforts of unrelated parties attempting to divine meaning from an
21
      incomplete legislative record nearly fifty years later.
22

23           A final factor demonstrating the reasonableness of the FTC’s interpretation of the Act is

24    the fact that the interpretation has stood, unchanged, since the FTC first set it forth. See NLRB v.

25    Bell Aerospace Co. Div. Textron Inc., 416 U.S. 267, 274-75, 40 L. Ed. 2d 134, 94 S. Ct. 1757
26
      (1974) (“[A] court may accord great weight to the longstanding interpretation placed on a statute
27
      by an agency charged with its administration” (emphasis added)). The Supreme Court has also
28

                                                  Page 19 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 20 of 24


 1    stated that long-standing interpretations of regulations should be viewed with a “credential of

 2    reasonableness.” Smiley v. Citibank (South Dakota), N.A., 517 U.S. 735, 740, 135 L. Ed. 2d 25,
 3
      116 S. Ct. 1730 (1996) (“agency interpretations that are of long standing come before us with a
 4
      certain credential of reasonableness, since it is rare that error would long persist”).         The
 5
      “credential of reasonableness” carried by the FTC’s interpretation of the Act is only buttressed
 6
      by the fact that the FTC has reconsidered, and reaffirmed, its long-standing interpretation. See
 7

 8    64 Fed. Reg. 19708-09 (April 22, 1999).

 9            All of these factors work together to demonstrate the FTC’s interpretation of the Act is
10    reasonable. Because the FTC’s interpretation is reasonable, the Court should defer to it and deny
11
      the Motion.
12
              C.      The Court Should Not Compel Arbitration Because the More Specific
13                    Arbitration Provisions Contained in BMW’s Warranty, Which Control Over
                      the More General Provisions in the Lease, Do Not Mandate Arbitration and
14                    Mandating Arbitration Would Render the Arbitration Provisions in the
15                    Lease Meaningless

16            Both BMW and JRJ are attempting to enforce general arbitration agreements, however,

17    these agreements do not control over the specific arbitration agreements contained in BMW’s
18    warranties (“BMW Warranty” or “Warranty”).             The more specific arbitration agreement
19
      contained the Warranty do not require the Court to compel arbitration. Additionally, the Court
20
      must read the general arbitration agreements in harmony with the specific arbitration agreement
21
      in the Warranty, and the only way to do so is to read the general arbitration agreements as not
22

23    controlling in this case.

24                    1.      The Specific Arbitration Agreement in the Warrant Controls Over the
                              General Arbitration Agreement in the Lease
25
              The specific arbitration provisions contained in the Warranty—which do not require the
26

27    Court to compel arbitration—should control over the general arbitration provisions in the Lease.

28    “A standard rule of contract interpretation is that when provisions are inconsistent, specific terms

                                                 Page 20 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 21 of 24


 1    control over general ones.” S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 891 (9th Cir.

 2    2003); see also Shelton v. Shelton, 119 Nev. 492, 497, 78 P.3d 507, 510 (2003) (affirming that a
 3
      specific contractual provision will control over a general provision). Here, under the terms of the
 4
      Lease, any party to the Lease has the ability to compel arbitration related to a “Claim” that party
 5
      may have against another party. See, Complaint (ECF No. 1, Ex. A, ¶ 41). “Claim” is “broadly”
 6
      defined, and
 7

 8              means any claim, dispute or controversy, whether in contract, tort, statute, or
                otherwise, whether pre-existing, present or future between me and you or your
 9              employees, officers, directors, affiliates, successors or assigns, or between me and
                any third parties if I assert a Claim against such third parties in connection with a
10              Claim I assert against you, which arises out of or relates to my credit application,
11              the least, purchase or condition of the Vehicle, this Lease, or any resulting
                transaction or relationship (including any such relationship with third parties who
12              do not sign this Lease).

13    Id. (emphasis added).
14              In BMW’s Warranty, however, BMW “offers additional assistance through BBB Auto
15
      Line” which is a “dispute resolution program” that “resolves disputes through mediation and
16
      arbitration.” Ex. 2, pg. 35. BMW also goes on to offer additional information and specific
17
      provisions and programs pertinent to New Jersey, California, and Idaho residents. Id. at pgs. 33-
18

19    37. Importantly, BMW does not seek to arbitrate or mediate any warranty claims in Nevada.

20    See id.

21              Here, the arbitration agreements BMW and JRJ are attempting to enforce, are BMW’s
22
      general, form arbitration agreements. The arbitration provisions in BMW’s Warranty, however,
23
      are more specific to Mr. Sheinfeld’s claims. These specific provisions in the Warranty, rather
24
      than the general provisions in the Lease, are the provisions that should be controlling in this case.
25
      These controlling provisions do not require the Court to compel arbitration, so it should not.
26

27    ///

28

                                                   Page 21 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 22 of 24


 1                   2.      The Only Way to Read the General Arbitration Agreement in Harmony
                             With the Specific Arbitration Agreement is to Read Arbitration Agreement
 2                           as Not Controlling in this Case
 3
             “It is a well[-]established principle of contract law . . . that where two interpretations of a
 4
      contract provision are possible, a court will prefer the interpretation which gives meaning to both
 5
      provisions rather than an interpretation which renders one of the provisions meaningless.”
 6
      Quirrion v. Sherman, 109 Nev. 62, 846 P.2d 1051, 1053 (Nev. 1993) (citing Royal Indemnity Co.
 7

 8    v. Special Service Supply Co., 82 Nev. 148, 413 P.2d 500 (1966)).

 9           If the Court were to accept BMW and JRJ’s assertion that of the arbitration agreement in
10    the Lease requires arbitration of Mr. Sheinfeld’s warranty-based claims, it would render the
11
      arbitration provisions in the Warranty meaningless.        If BMW can simply elect to force a
12
      consumer into binding arbitration for its warranty-based claims, rather than allow the consumer
13
      to pursue mediation, arbitration, and litigation as outlined in the Act, it would almost certainly
14

15    elect to do so. More specifically, if BMW is faced with the choice of allowing a consumer to

16    pursue non-binding mediation, followed by the possibility of litigation, or simply electing to

17    pursue binding arbitration, BMW will almost certainly choose binding arbitration 10 times out of
18    10. This choice would save BMW a substantial amount of time, money, and other resources and
19
      is simply a matter of logic.
20
             BMW’s decision, supported by the expansive reading of the arbitration agreement in the
21
      Lease it is pushing for, would render the arbitration provisions in the Warranty meaningless.
22

23    This cannot be done because the two provisions must be read in harmony wherever possible.

24    Fortunately, the Court can read these provisions in harmony by simply reading arbitration

25    provisions in the Warranty as controlling for warranty-based claims and reading the general
26
      arbitration provisions to be controlling for all other claims. This is the only reading that allows
27
      both provisions to coexist in harmony.
28

                                                 Page 22 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 23 of 24


 1    III.   CONCLUSION

 2           The Court should deny the Motion because Mr. Sheinfeld’s claims fall squarely within
 3
      the Act and claims brought under the Act are not subject to binding arbitration as a matter of law.
 4
      Even if the Court determines claims under the Act are subject to binding arbitration clauses, the
 5
      arbitration clause in the Lease is not controlling. The more specific arbitration provision in the
 6
      Warranty is the appropriate provision and this provision does not require arbitration of Mr.
 7

 8    Sheinfeld’s claim.   Whatever the route, the Court should deny the Motion and allow Mr.

 9    Sheinfeld to pursue his claims before the Court.
10           DATED this 16th day of November, 2018.
11
                                    LEAVITT LEGAL GROUP, P.C.
12

13
                            By:     ___________________________________________
14                                  Kristofer D. Leavitt, Esq. (13173)
15                                  612 S. 10th Street
                                    Las Vegas, Nevada 89101
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 Page 23 of 24
     Case 2:18-cv-02083-JAD-GWF Document 8 Filed 11/16/18 Page 24 of 24


 1                                     CERTIFICATE OF SERVICE

 2           I, the undersigned employee of LEAVITT LEGAL GROUP, P.C., hereby certify that, pursuant
 3
      to the Federal Rules of Civil Procedure and the District of Nevada Electronic Filing Procedures
 4
      and on the 16th day of November, 2018, the foregoing OPPOSITION TO MOTION TO
 5
      STAY ARBITRATION AND COMPEL ARBITRATION [ECF No. 4] was served via
 6
      electronic service to the parties below:
 7

 8    Patrick J. Reilly, Esq.
      Maximilien D. Fetaz, Esq.
 9    BROWNSTEIN HYATT FARBER SCHRECK, LLP
      100 North City Parkway, Suite 1600
10    Las Vegas, NV 89106-4614
11
      Attorneys for BMW Financial Services NA, LLC and
12    BMW of North America, LLC

13

14    Martin A. Little, Esq.
15    Alexander Villamar, Esq.
      Howard & Howard Attorneys PLLC
16    3800 Howard Hughes Parkway, Suite 100
      Las Vegas, NV 89169
17
      Attorneys for JRJ Investments, Inc.
18    d/b/a BMW of Las Vegas
19

20                                   ___________________________________________
                                     Employee of LEAVITT LEGAL GROUP, P.C.
21

22

23

24

25

26

27

28

                                                 Page 24 of 24
